Citation Nr: 0214609	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
November 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision, by which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In April 2001, the Board reopened the claim for service 
connection, but remanded for additional development.  
Following the requested development, the RO continued to deny 
service connection for PTSD, but granted service connection 
for a mood disorder as part of the service connected 
encephalopathy rating the condition as 70 percent disabling 
under Diagnostic Code 8045-9304.  The case has now been 
returned to the Board for further appellate consideration.


FINDING OF FACT

PTSD is not currently objectively demonstrated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
101(16), 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.125 (1993) and (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection for PTSD

The veteran essentially is seeking service connection for 
PTSD arising from a motor vehicle accident which occurred in 
February 1954, during his period of active duty.  

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2001).

A veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Specifically concerning the issue of service connection for 
PTSD, the Board notes that the relevant regulation, 38 C.F.R. 
§ 3.304(f), was amended during the course of this appeal.  
This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) . . . will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (2001).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding material concerning PTSD claims 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.  Although the RO has not considered the March 2002 
amendments, the Board concludes that the veteran will not be 
prejudiced by the Board's consideration of the claim, as 
these amendments do not affect this case.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

If the diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition [DSM-IV] or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a) (2001). 

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others 

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1)  recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions. . . . 

(2)  recurrent distressing dreams of 
the event. . . . 

(3)  acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated). . .  

(4)  intense psychological distress 
at exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

(5)  physiological reactivity on 
exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1)  efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma 

(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma 

(3) inability to recall an important 
aspect of the trauma 

(4) markedly diminished interest or 
participation in significant 
activities 

(5) feeling of detachment or 
estrangement from others 

(6) restricted range of affect 
(e.g., unable to have loving 
feelings) 

(7) sense of a foreshortened future 
(e.g., does not expect to have a 
career, marriage, children, or a 
normal life span) 

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1)  difficulty falling or staying 
asleep 

(2) irritability or outbursts of 
anger 

(3) difficulty concentrating 

(4) hypervigilance 

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, pp. 427-429 (1994).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that, when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Thus, the Board must apply the version of 38 C.F.R. 
§ 3.304(f) that is more favorable to the veteran. 

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis. VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

As detailed below, the key issue is whether the veteran has a 
diagnosis of PTSD that meets the regulatory criteria.  In 
this regard, the Board concludes that the current version is 
more favorable to the veteran, as there no longer has to be a 
clear diagnosis only a diagnosis consistent with the criteria 
in DSM IV.

Now to the facts of this case.  As detailed in a March 1989 
written statement, the veteran reports that during active 
duty, he was riding as a passenger in a vehicle while 
returning from a temporary duty assignment to his home base.  
Inexplicably, the vehicle flipped over and he was thrown 
through the rear window.  He was rendered immediately 
unconscious and awoke in a hospital.  The veteran has 
consistently reported that since the accident, he has been 
extremely jumpy and nervous, that he has distorted, unclear 
dreams which awaken him at night, and that he does not like 
to be around people and shuns even small groups. 

There is no question that the veteran was injured in an 
automobile accident in service.  The service medical records 
confirm that in February 1954, he was injured when an 
automobile in which he was riding overturned.  He was 
apparently unconscious for four to five minutes, and suffered 
a laceration on his head.  He was briefly hospitalized for 
observation of a suspected subdural hematoma, but no 
pathology was found.  In the days following the accident, the 
veteran reported having dizzy spells and a generalized 
headache.  

Some psychiatric symptoms appeared shortly after the 
accident.  During a neuropsychiatric examination conducted in 
April 1954, the veteran reported feeling tense and restless, 
and said that he would find himself "staring" at times.  He 
denied having any delusions or hallucinations.  He was 
diagnosed as having "adult situational reaction."  At his 
November 1954 separation examination, however, 
"psychiatric" was normal. 

In a July 1955 statement, M. B. Greene, M.D., noted that the 
veteran had suffered from a hemicrania, sequelae of cerebral 
concussion, and sequelae of whip-type injuries of the 
cervical spine due to the 1954 automobile accident.   

Thus there is no serious question as to whether the veteran 
was involved in stressful in-service automobile accident.  
Rather, the issue in this case is whether, as a result of the 
accident, he actually has PTSD.   

The evidence in favor of a diagnosis of PTSD includes a 
November 1985 letter from a private psychiatrist, Arthur T. 
Stillman, M.D., who wrote that he had treated the veteran 
since March 1984 and that, after thoroughly reviewing the 
veteran's medical records, he could elicit three diagnoses: 
chronic encephalopathy, associated cluster-type headaches, 
and chronic PTSD.  Dr. Stillman noted that the medical 
diagnosis of "PTSD" was not in the lexicon of the Armed 
Forces or VA prior to 1980.  Nevertheless, he concluded that 
the injuries the veteran sustained in the automobile accident 
led to, in part, his PTSD. 

In a January 1989 letter, Stewart Wald, M.D., noted that he 
had treated the veteran for recurrent cervical spine pain 
with radiculopathic involvement, secondary to degenerative 
cervical spondylosis with secondary muscle spasm.  Dr. Wald 
also noted that the veteran had shown "signs" of a stress 
and anxiety disorder secondary to PTSD.  

In a February 1989 letter, Dr. Stillman wrote that the 
veteran had been seen on more or less a regular basis since 
January 1987, and had last been seen in January 1989. Dr. 
Stillman noted that the veteran had recently gotten into 
difficulties with cocaine, and that this was not unusual in 
PTSD cases.  Dr. Stillman also reported that the veteran had 
apparently been forced to retire early from his work as a 
teacher due to "stress reaction."  

A Social Security Administration decision associated with the 
claims file indicates that the veteran was awarded disability 
benefits for, in part, PTSD, in October 1997. 

Yet there is also significant evidence that the veteran does 
not have PTSD arising from the 1954 accident.  This includes 
the report of an April 1955 VA examination, in which the 
veteran was noted to report having headaches and occasional 
dizziness since the accident.  He appeared tense in the 
presence of the VA examiner, who diagnosed the veteran as 
having residuals of cerebral concussion, but also concluded 
that there were no psychiatric findings. 

At a March 1956 VA examination, the veteran indicated 
resentment about being questioned along psychiatric lines, 
saying that there was nothing wrong with him emotionally.  He 
continued to complain of throbbing headaches and "attacks" 
of shooting pains on the right side of his head, during which 
he would have to lie down.  He denied irritability, 
depression, or nervousness.  There were no gross mental 
defects, nor any delusions or hallucinations.  The veteran 
continued to be diagnosed as having residuals of cerebral 
concussion.  

At another VA examination in October 1956, the veteran 
claimed to have a nervous condition.  During the examination, 
he appeared tense, anxious, resentful, and bellicose.  While 
he was initially diagnosed as having anxiety reaction, 
chronic, with concussive features, this diagnosis was crossed 
out by an unknown individual, who instead wrote in pen, 
"Diag - Residuals of Traumatic Encephalopathy."  

In a November 1979 letter, Kenneth A. Schreiber, M.D., noted 
that the veteran had been under his care since October 1979 
for anxiety and headaches.  No reference to PTSD was made in 
this letter.

At a VA examination in March 1985, the veteran appeared very 
tense, uncooperative, angry, and impatient.  He claimed that 
his personal life had deteriorated because of painful 
headache episodes.  He claimed that his life was no good, 
that he could not function or go out on dates because of his 
headaches, and that he felt very tense and irritable because 
of constant pain.  The Axis I diagnostic impression was 
"[n]o major mental illness."  The VA examiner further noted 
that the veteran did no show any evidence of "organicity" 
or psychosis, and that he appeared to be in good contact with 
reality.  

During a February 1989 VA examination, the veteran reported 
that his severe headaches continued, that he had trouble 
sleeping, that he was extremely depressed and withdrawn, and 
that he even had frequent hallucinations.  Following a 
neurological examination, the VA examiner's impression was 
that while the veteran had chronic posttraumatic head 
syndrome, there was no evidence of any structural 
neurological dysfunction.  However, the examiner believed 
that the veteran had a significant psychiatric illness. 

The veteran underwent another VA examination in March 1989, 
during which he appeared depressed and tearful.  He reported 
having difficulty falling asleep and admitted to auditory and 
visual hallucinations.  He appeared to be responding to 
internal stimuli.  The examiner's impression was that the 
veteran had chronic organic brain disorder of moderate 
intensity, possibly secondary to trauma of his head and 
status post encephalopathy. 

A private outpatient record, reflecting treatment in March 
1989 for headaches, also noted that the veteran was having 
"panic like attacks."  

In a June 1996 letter, Dr. Wald essentially asserted that the 
veteran's psychoneurotic behavior (anxiety, depression and 
periods of withdrawal, isolation, and insomnia) was the 
result of "chronic pain syndrome" arising from his 1954 
automobile accident.

At a July 1999 VA examination, the veteran was diagnosed as 
having chronic post-traumatic headache disorder, with a 
tensional component from longstanding psychiatric disease. 

At another VA examination conducted in July 1999, the veteran 
reported low functioning and a declining level of functioning 
since active duty.  He was seeing a psychiatrist on a monthly 
basis and was taking medication for insomnia, depression, 
anxiety, and chronic pain syndrome.  On examination, he 
appeared disheveled, somewhat unkempt, very anxious, 
depressed, angry, and irritable.  He appeared to have a short 
attention span and gave concrete, short answers to questions.  
He volunteered little information.  He seemed to be 
struggling to control himself, focus his thoughts, and behave 
appropriately.  His answers were not always goal-directed.  
He had a loosening of associations and was circumstantial.  
He was oriented as to location, month and year, but did not 
know the day.  He admitted to nightmares and frightening 
dreams.  He seemed to have intrusive thoughts but he denied 
hallucinations.  He exhibited paranoid trends and concrete 
thought.  His arithmetic skills were poor (he could not 
subtract 3 from 10), as was his insight.  Judgment as to need 
for treatment was good, however, and the veteran was 
attentive about taking medication and seeing his 
psychiatrist.  In addition, he exercised judgment about 
driving; he would only drive short distances and only when he 
felt up to it. 

The VA examiner diagnosed the veteran as having chronic and 
severe organic brain syndrome post-concussion with cognitive 
deficits and personality impairments.  The examiner further 
noted that additional clarity might be gained by brain 
imaging and a comprehensive neuropsychiatric evaluation with 
psychological testing for organicity.    

The veteran underwent a VA PTSD examination in May 2001.  He 
reported having flashbacks about the 1954 accident and said 
that he would awaken with excruciating headaches in the 
middle of the night.  He also reported having disturbing 
dreams (the content of which he could not remember).  He 
refused to ride in the rear of vehicles as a passenger 
because that was how he was traveling when the accident 
occurred.  He denied any hallucinations, but did report 
having chronic suicidal thoughts.  He reported angering 
easily, a chronically depressed mood, and markedly diminished 
interest in most activities.  He also complained of mood 
swings which ranged from depression to irritability.     

On examination, he was casually dressed, unshaven, and 
somewhat unkempt.  He made poor eye contact and seemed quite 
irritable and hostile (particularly when asked to recount his 
history).  While his speech was clear and coherent, he had an 
increased latency in responding to questions.  His answers 
were relevant, goal directed, and mostly soft spoken.  Mood 
was irritable and tearful at times, especially when talking 
about his severe pain and the fact that he had had to stop 
working at a job that he loved (teaching).  Affect was 
irritable and labile with inappropriate sarcastic laughing at 
times.  For example, the veteran laughed sarcastically when 
he was asked certain questions, insinuating that the examiner 
should have already known the answer.  There was no evidence 
of psychosis, delusions, or thought process disorganization.  
The veteran denied any hallucinations, and any current 
suicidal or homicidal ideation, intent, or plan.  His memory 
was spotty, but at times he could recall details of the 
remote past quite well.  Frustration tolerance was fair and 
insight and judgment were intact.  

The tentative diagnosis was mood disorder secondary to a 
medical condition (head injury), rule out bipolar disorder 
and rule out PTSD.  The diagnosis was tentative because the 
VA examiner wanted to first review the results of 
psychological testing.   

Initial psychological testing conducted in June 2001 
(including selected Halstead-Reitan Neuropsychological Test 
Battery, selected Wechsler Memory Scale III, FAS Associative 
Fluency Test, Miami Selective Learning Test, Boston Naming 
Test, and the Cognitive Difficulties Scale) suggested mild to 
moderately memory impairment, partly involving difficulties 
with the retrieval of recently stored information.  The 
veteran terminated the valuation prematurely.  However, 
additional psychological testing was ultimately conducted in 
August 2001.  The Minnesota Multiphasic Personality Inventory 
[MMPI-2] validity scales suggested open responding without 
exaggeration of symptoms or defensiveness.  The clinical 
profile suggested depressive symptoms accompanied by health-
related preoccupations.  The veteran had very low energy.  
Interpersonally, he was affected by strong social anxiety and 
typically kept to himself.  According to the VA psychologist, 
the veteran profile was "consistent with a PTSD pattern that 
is characterized chiefly by symptoms of somatoform, 
depression, and anxiety with avoidant personality 
characteristics[.]"

After reviewing the results of the psychological testing, 
however, the VA examiner who conducted the May 2001 PTSD 
examination finally diagnosed the veteran (in August 2001) as 
having mood disorder secondary to medical condition (head 
injury). 

In the present case, the evidence does not reflect that the 
veteran has a diagnosis of PTSD reached in accordance with 
DSM-IV.  While Dr. Stillman has indicated that the veteran 
has a diagnosis of PTSD, none of the letters submitted by him 
indicate that the DSM-IV criteria was considered or state 
what kind of psychological testing the veteran underwent 
before this conclusion was reached.  While Dr. Wald (in his 
January 1989 letter) indicated that the veteran had "signs" 
of PTSD, he asserted in a much more recent letter (dated in 
July 1996) that the veteran's psychoneurotic behavior was the 
result of "chronic pain syndrome.  No mention was made of 
PTSD and it is to be noted that service connection is 
currently in effect for mood disorder which encompasses all 
psychiatric symptoms present. 

As detailed above, the veteran underwent thorough 
psychological testing in June 2001 (selected Halstead-Reitan 
Neuropsychological Test Battery, selected Wechsler Memory 
Scale III, FAS Associative Fluency Test, Miami Selective 
Learning Test, Boston Naming Test, and the Cognitive 
Difficulties Scale) and in August 2001 (MMPI-2).  While the 
MMPI-2 results apparently suggested consistency with a "PTSD 
pattern," the psychological tests were nevertheless 
carefully reviewed by the May 2001 VA examiner, who ruled out 
PTSD and confirmed an earlier diagnosis, that of mood 
disorder secondary to head injury.  This conclusion certainly 
is consistent with numerous other VA examinations of the 
veteran, none of which found PTSD as a diagnosis for his 
psychiatric symptoms. 

Thus while the veteran clearly has some symptoms similar to 
those listed in the DSM-IV as associated with PTSD, a VA 
examiner has nevertheless clearly concluded that these 
symptoms result from mood disorder resulting from his head 
injury, not PTSD.  The Board again notes that the RO (by an 
April 2002 rating decision) added mood disorder as part of a 
service-connected traumatic encephalopathy disability, which 
itself arose from the veteran's 1954 accident and has been 
rated as 70 percent disabling.  

The Board recognizes the veteran's sincere belief that he has 
PTSD as a result of his in-service automobile accident, but 
he is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In light of the conclusions made in the VA examination 
reports of March 1956, October 1956, March 1985, February 
1989, March 1989, July 1999, and May 2001, and the ruling out 
of PTSD in the August 2001 addendum (which followed thorough 
psychological testing), the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
concerning service connection for PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim.")  Accordingly, 
under the circumstances, the claim for service connection for 
PTSD is denied. 

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in April 1955, and his informal claim to reopen 
for service connection for PTSD was received in November 
1998.  See 38 C.F.R. § 3.151(a) (2001). 

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)). The CAVC recently held that 
a remand for compliance with the VCAA was required because 
the Secretary neither "'notif[ied] the claimant ... of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that [was] necessary to 
substantiate the claim' [nor did he] 'indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary ... 
will attempt to obtain on behalf of the claimant,'" 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (quoting 
38 U.S.C. § 5103(a)).  

The RO sent the veteran development letters in February 1989 
and April 1999, which detailed the types of evidence he could 
submit in support of his claim for service connection for 
PTSD.  The veteran was also sent a rating decision in May 
1989, a statement of the case in October 1989, a rating 
decision in September 1999, a statement of the case in May 
2000, a Board decision and remand in April 2001, a rating 
decision and supplemental statement of the case in January 
2002, and a supplemental statement of the case in April 2002.  
These documents have abundantly informed the veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for PTSD.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained the veteran's service medical 
records, private treatment records, and letters from private 
physicians.  The Board has already remanded the claims file 
to ensure that proper development has been conducted.  
Moreover, the veteran has not indicated that there are any 
outstanding records to be considered. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the veteran was 
afforded VA examinations in March 1989, July 1999, and May 
2001 (as well as psychological testing in July 2001 and 
August 2001).  The reports of all examinations and testing 
have been obtained and carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case a second time to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.


ORDER

Service connection for PTSD is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

